(Page 7 of 42)Case   19-80578   Doc 45-4   Filed 05/24/19 Entered 05/24/19 14:26:58   Desc Exhibit
                                              Mortgage Page 1 of 16
(Page 8 of 42)Case   19-80578   Doc 45-4   Filed 05/24/19 Entered 05/24/19 14:26:58   Desc Exhibit
                                              Mortgage Page 2 of 16
(Page 9 of 42)Case   19-80578   Doc 45-4   Filed 05/24/19 Entered 05/24/19 14:26:58   Desc Exhibit
                                              Mortgage Page 3 of 16
             Case
(Page 10 of 42)     19-80578   Doc 45-4   Filed 05/24/19 Entered 05/24/19 14:26:58   Desc Exhibit
                                             Mortgage Page 4 of 16
             Case
(Page 11 of 42)     19-80578   Doc 45-4   Filed 05/24/19 Entered 05/24/19 14:26:58   Desc Exhibit
                                             Mortgage Page 5 of 16
             Case
(Page 12 of 42)     19-80578   Doc 45-4   Filed 05/24/19 Entered 05/24/19 14:26:58   Desc Exhibit
                                             Mortgage Page 6 of 16
             Case
(Page 13 of 42)     19-80578   Doc 45-4   Filed 05/24/19 Entered 05/24/19 14:26:58   Desc Exhibit
                                             Mortgage Page 7 of 16
             Case
(Page 14 of 42)     19-80578   Doc 45-4   Filed 05/24/19 Entered 05/24/19 14:26:58   Desc Exhibit
                                             Mortgage Page 8 of 16
             Case
(Page 15 of 42)     19-80578   Doc 45-4   Filed 05/24/19 Entered 05/24/19 14:26:58   Desc Exhibit
                                             Mortgage Page 9 of 16
             Case
(Page 16 of 42)     19-80578   Doc 45-4   Filed 05/24/19 Entered 05/24/19 14:26:58   Desc Exhibit
                                            Mortgage Page 10 of 16
             Case
(Page 17 of 42)     19-80578   Doc 45-4   Filed 05/24/19 Entered 05/24/19 14:26:58   Desc Exhibit
                                            Mortgage Page 11 of 16
             Case
(Page 18 of 42)     19-80578   Doc 45-4   Filed 05/24/19 Entered 05/24/19 14:26:58   Desc Exhibit
                                            Mortgage Page 12 of 16
             Case
(Page 19 of 42)     19-80578   Doc 45-4   Filed 05/24/19 Entered 05/24/19 14:26:58   Desc Exhibit
                                            Mortgage Page 13 of 16
             Case
(Page 20 of 42)     19-80578   Doc 45-4   Filed 05/24/19 Entered 05/24/19 14:26:58   Desc Exhibit
                                            Mortgage Page 14 of 16
             Case
(Page 21 of 42)     19-80578   Doc 45-4   Filed 05/24/19 Entered 05/24/19 14:26:58   Desc Exhibit
                                            Mortgage Page 15 of 16
             Case
(Page 22 of 42)     19-80578   Doc 45-4   Filed 05/24/19 Entered 05/24/19 14:26:58   Desc Exhibit
                                            Mortgage Page 16 of 16
